IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James M. Haubert                        :
                                        :
                   v.                   :     No. 1295 C.D. 2014
                                        :
Commonwealth of Pennsylvania,           :
Department of Transportation,           :
Bureau of Driver Licensing,             :
                         Appellant      :


                                     ORDER


                   AND NOW, this 17th day of September, 2015, IT IS HEREBY
ORDERED that the above-captioned opinion filed July 24, 2015, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                      ________________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Judge